               Case 7:19-po-09357 Document 1 Filed on 10/09/19 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                        Case Number: 7:19-po-09357
Enrique VILLARREAL-Ortiz
AKA Jorge VILLARREAL-Ortiz
IAE
Mexico 1969

         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about          October 08, 2019        in           Hidalgo                County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Enrique VILLARREAL-Ortiz was encountered by Border Patrol Agents near Hidalgo, Texas on
October 08, 2019. When questioned as to his citizenship, defendant stated that he was a citizen and
national of Mexico, who had entered the United States illegally on October 08, 2019 by rafting across
the Rio Grande River near the Donna, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                         /S/ Shears-Jr, Cipriano Border Patrol Agent
                                                                         Signature of Complainant
                                                                         Shears-Jr, Cipriano Border Patrol Agent
                                                                         Printed Name of Complainant
Sworn to before me and signed in my presence,
October 09, 2019                                                 at     McAllen, Texas
Date                                                                    City/State

Juan F Alanis                        Magistrate Judge
       Name of Judge                    Title of Judge                                  Signature of Judge
